Citation Nr: 1434690	
Decision Date: 08/05/14    Archive Date: 08/08/14

DOCKET NO.  09-41 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1. Entitlement to a total disability rating based on individual unemployability (TDIU).

2. Entitlement to a restoration of a 40 percent evaluation for fibromyalgia, also claimed as undiagnosed illness manifested by bilateral shoulder pain, right ankle, chest wall pain with shortness of breath, tension headaches with dizziness, night sweats, and fatigue.

3. Whether new and material evidence has been received to reopen the claim of service connection for a back disability.

4. Entitlement to service connection for a back disability, to include as secondary to service-connected disabilities, specifically service-connected left ankle disability, left knee disability, and fibromyalgia. 



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Nichols, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1986 to July 1993.  He had a period of active duty for training from December 1981 to March 1982.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated October 2008 and May 2012 from the Department of Veterans Affairs (VA) Regional Offices (ROs).

A review of the Virtual VA paperless claims processing system reveals documents that are either duplicative of the evidence in the paper file or are not pertinent to the present appeal.  There are no uploaded documents in the Veterans Benefits Management System (VBMS) at this time.

The issues of entitlement to service connection for a back disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran is in receipt of service connection for traumatic degenerative joint disease (DJD) of the left knee, status post arthroplasty (currently at 30 percent); bilateral pes planus (currently at 30 percent); fibromyalgia (currently at 20 percent prior to restoration); tinnitus (currently at 10 percent); residuals of left ankle sprain and strain (currently at 10 percent); left wrist sprain (currently at 10 percent); anemia (currently at 10 percent); left ear hearing loss (noncompensable); and scar post appendectomy (noncompensable).  His combined rating is 80 percent from June 16, 2011.

2. The combined effects of the Veteran's service connected disabilities render him unemployable.

3. An examination that was less full and complete than those on which payments were authorized and continued was used as the basis of the reduction from 40 percent to 20 percent for fibromyalgia.

4. In a May 1997 rating decision, the RO denied service connection for a back disorder primarily on the basis of lack of nexus evidence.  The Veteran neither appealed this decision nor submitted new and material evidence within the one year appeal period.

5.  Nexus evidence potentially demonstrating a connection between the back disability and service or a service-connected disability, in the form of competent lay testimony and VA treatment records received since the May 1997 rating decision, relates to an unestablished fact necessary to substantiate the claim for service connection for a back disability, to include as secondary to service-connected disabilities, and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1. The criteria for entitlement to a TDIU have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2013).

2. The RO's decision to reduce the rating for fibromyalgia from 40 percent to 20 percent effective August 1, 2012 was improper, and restoration of the 40 percent rating is warranted.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.105(e), 3.344, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5025 (2013).

3. Evidence pertaining to a back disability received since the May 1997 decision is new and material, and the claim for entitlement to service connection for a back disability, to include as secondary to service-connected disabilities, is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

To the extent the actions taken herein below are favorable to the Veteran and considered a full grant of benefits requested with respect to the issues, further discussion of the VCAA is not necessary at this time.  

TDIU

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the Veteran is precluded, by reason of his service- connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2013).

Under the applicable regulations, a TDIU may be granted only when it is established that the service-connected disabilities are so severe, standing alone, as to prevent the retaining or obtaining of substantially gainful employment.  Under 38 C.F.R. § 4.16, if there is only one service- connected disability, it must be ratable at 60 percent or more to qualify for benefits based on individual unemployability.  If there are two or more such disabilities, there must be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

The Veteran is in receipt of service connection for traumatic degenerative joint disease (DJD) of the left knee, status post arthroplasty (currently at 30 percent); bilateral pes planus (currently at 30 percent); fibromyalgia (currently at 20 percent prior to restoration); tinnitus (currently at 10 percent); residuals of left ankle sprain and strain (currently at 10 percent); left wrist sprain (currently at 10 percent); anemia (currently at 10 percent); left ear hearing loss (noncompensable); and scar post appendectomy (noncompensable).  His combined rating is 80 percent from June 16, 2011.  He is thus eligible for consideration for a TDIU on a schedular basis.  See 38 C.F.R. § 4.16(a).

VA's General Counsel has concluded that the controlling VA regulations generally provide that Veterans who, in light of their individual circumstances, but without regard to age, are unable to secure and follow a substantially gainful occupation as the result of service-connected disability shall be rated totally disabled, without regard to whether an average person would be rendered unemployable by the circumstances.  Thus, the criteria include a subjective standard.  It was also determined that "unemployability" is synonymous with inability to secure and follow a substantially gainful occupation.  VAOPGCPREC 75-91; 57 Fed. Reg. 2,317 (1992).

For a Veteran to prevail on a claim based on unemployability, it is necessary that the record reflect some factor which places the claimant in a different position than other Veterans with the same disability rating.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the particular Veteran is capable of performing the physical and mental acts required by employment, not whether that Veteran can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

In discussing the unemployability criteria, the Court, in Moore v. Derwinski, 1 Vet. App. 83 (1991), indicated in essence that the unemployability question, i.e., the ability or inability to engage in substantial gainful activity, must be looked at in a practical manner, and that the thrust of the inquiry was whether a particular job was realistically within the capabilities, both physical and mental, of the Veteran involved.

For the following reasons, the Board finds that the combined effects of the Veteran's service-connected disabilities, primarily his joint disabilities and fibromyalgia, render him unable to secure or follow a substantially gainful occupation.

A July 2011 VA examiner reviewed the Veteran's claims file and examined the Veteran for purposes of determining employability.  Upon review of the evidence, to include the employment history and lay testimony of the Veteran, the examiner concluded that the Veteran was unable to do manual labor.  The examiner specially stated that the Veteran would be unable to claim a ladder repeatedly or work on an assembly line.  His unstable ankle and shoulder disorder along with other problems prevented such physical activity (the Board notes that shoulder disability is considered under the symptomatology of his manifested and service connected fibromyalgia).  The examiner noted that the Veteran could be retrained to do sedentary work if he were to be able to perform certain physical functions, but ultimately, the examiner stated that the Veteran was unable to do his most recent job of security guard or mechanic.  Furthermore, the Board notes the Veteran's testimony that he was unable to perform the tasks of a mechanic or a security guard as prolonged sitting, standing, stooping, and kneeling were difficult tasks for him. 

The above evidence reflects that the combined effects of the Veteran's service-connected disabilities, particularly his joint disabilities and fibromyalgia, have caused significant occupational impairment, render him unemployable in light of his employment and educational background.  See 38 C.F.R. §§ 3.340, 3.341.  The Veteran last worked as an auto mechanic in 2003.  Then, he become a security guard for several years until he was unable to continue such position due to the prolonged standing and prolonged walking.  He has had no more than some college, but ultimately dropped out.  The Veteran has not maintained an office-type of job nor has he been employed in sedentary work in the past; his past employment history reflects manual labor intensive jobs.  While the VA examiner found that the Veteran could be retrained to do sedentary work if he was able to get over some physical hurdles, given the Veteran's education and work history the degree of limitations indicated by the examiner would realistically preclude him from obtaining and maintaining substantially gainful employment.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) ("[A]pplicable regulations place responsibility for the ultimate TDIU determination on VA, not a medical examiner").  

Thus, given the Veteran's relatively limited educational background and his occupational history as a security guard or mechanic (both involving mobility and manual work) the Board finds that the limitations due to the Veteran's service-connected disabilities preclude him from having been able to realistically obtain and maintain any form of gainful employment.  Consequently, the Board finds that the weight of the evidence supports a grant of a TDIU.

Restoration of Disability Rating

There is no question that a disability rating may be reduced; however, the circumstances under which rating reductions can occur are specifically limited and carefully circumscribed by VA regulations.  Dofflemyer v. Derwinski, 2 Vet. App. 277, 280 (1992).  In Brown v. Brown, 5 Vet. App. 413 (1993), the Court interpreted the provisions of 38 C.F.R. § 4.13 to require that in any rating reduction case, it must be ascertained, based upon a review of the entire recorded history of the condition, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations.  Moreover, 38 C.F.R. §§ 4.2 and 4.10 provide that in any rating reduction case, not only must it be determined that an improvement in a disability has actually occurred, but also that that improvement in a disability has actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work.  Brown, 5 Vet. App. at 421 .

For reductions in rating to be properly accomplished, specific requirements must be met.  See 38 C.F.R. § 3.344 ; see also Dofflemyer v. Derwinski, 2 Vet. App. 277 (1992).  In this case, the Veteran's 40 percent rating for fibromyalgia was in effect from March 27, 2003, more than five years prior to the RO's reduction of the rating in May 2012.  Accordingly, the provisions of 38 C.F.R. § 3.344(a) and (b) are for application.  There are multiple requirements for reducing ratings listed in 38 C.F.R. § 3.344(a), all of which must be met in order for the reduction to be upheld and restoration denied.  One of those requirements is that examinations that are less full and complete than those on which payments were authorized or continued will not be used as a basis of reduction.  38 C.F.R. § 3.344(a).  38 C.F.R. § 3.344(b) provides that if doubt remains, after according due consideration to all the evidence developed pursuant to 38 C.F.R. § 3.44(a), the rating will be continued in effect.  For the following reasons, the Board finds that doubt remains as to the reduction and restoration is therefore warranted for the service-connected fibromyalgia.

The Veteran's 40 percent rating for fibromyalgia was granted in November 2004 based on an April 2004 VA examination.  The April 2004 examiner noted a diagnosis of diffuse fibromyalgia that was very symptomatic as the Veteran had diffuse muscle tenderness over the arms, forearms, calves and thighs.  He had marked tenderness over the shoulders and back as well, affecting his ability to function.  The Veteran was noted to be unable to work due to ever present pain, which varied from mild to moderately severe.

The Board initially notes that when the RO initially proposed the reduction by way of a January 2012 rating decision, the rating was from 40 percent to noncompensable.  However, the RO effected the reduction to 20 percent instead by way of the May 2012 rating decision (after proper notice procedures), relying on the argument of improvement of disability based upon the findings of a July 2011 VA examination report.  

The July 2011 examination report indicated that the examiner based his finding of improvement of condition on the fact that he was unable to delineate any objective evidence of weakness, incoordination, fatigue, or lack of endurance (otherwise considered DeLuca factors).  He indicated that during a flare-up, the Veteran may have additional loss of motion and pain, but that such was not able to be estimated without resorting to mere speculation.  Based upon the 2011 report, the RO found that the evidence did not show widespread musculoskeletal pain and tender points, which are requirements for the 40 percent criteria.  See Diagnostic Code 5025.  

The nature of the examination being used for a rating reduction is specifically referenced in the rating reduction regulations, which provide that such reduction cannot be based on examinations less full and complete than those on which payments were authorized or continued.  Here, the July 2011 examination on which the reduction was based was less full and complete than the April 2004 examination based on which payments were continued because the latter included a full consideration of the Veteran's statements of symptomatology and the degree and severity of such, particularly as it affects his daily life.  The July 2011 examiner solely considered the objective measures of loss of motion due to pain instead of considering the full spectrum of symptomatology for which fibromyalgia can be rated.  In essence, the examiner did not consider the Veteran's testimony regarding his tenderness and muscle pain in his findings.  

Based on above, the Board finds that doubt as to the propriety of the reduction has been created by the fact that the reduction was based on a less than full and complete examination than the one based on which payments were continued.  Given the benefit of the doubt doctrine as well as the requirement of 38 C.F.R. § 3.344(b) that if doubt remains the rating will not be reduced, the Board finds that the reduction of the rating for fibromyalgia from 40 to 20 percent was improper and restoration of the 40 percent rating is warranted.  38 U.S.C.A. § 5107(b).



ORDER

A TDIU is granted, subject to controlling regulations applicable to the payment of VA monetary benefits.

Restoration of the 40 percent rating for the service-connected fibromyalgia, effective August 1, 2012, is granted, subject to controlling regulations governing the payment of monetary awards.

The application to reopen the issue of service connection for a back disability is granted.


REMAND

In the findings of fact and conclusions of law above, the Board indicated the bases for reopening the claim for service connection for a back disability.  For the following reasons, the Board finds that a remand is necessary to obtain an addendum etiological opinion with respect to the issue of service connection for a back disability.

By way of an August 2012 VA examination, a negative nexus opinion as to the issue of secondary service connection (secondary to traumatic arthritis and fibromyalgia) was provided.  However, as the examiner did not address secondary service connection as to all of the Veteran's service-connected disabilities (particularly other joint disabilities), which has been raised by the record, and as the examiner did not address direct service connection, an addendum opinion is needed at this time.

Accordingly, the case is REMANDED for the following action:

1. Obtain an addendum opinion from the VA examiner who rendered the August 2012 etiological opinion, or alternatively, if that examiner is not available, request another qualified examiner.  The claims file must be sent to the examiner for review.

The examiner should indicate whether it is as least as likely as not (50 percent probability or more) that the Veteran's current back disability is related to active service.  In answering this question, the examiner should take all of the Veteran's statements as to his symptoms and onset of pain as credible and accurate.  

The examiner should also indicated whether it is as least as likely as not (50 percent probability or more) that the Veteran's current back disability is related to, caused, or aggravated by any of the Veteran's service-connected disabilities, namely his left knee disability, fibromyalgia, and left ankle disability.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

2. When the development requested has been completed, the case should be reviewed by the RO on the basis of any additional evidence.  If the benefits sought are not granted, the Veteran should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
J. HAGER
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


